DETAILED ACTION
The following claims are pending in this office action: 1-20
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7 are directed to a method for validating user space packet descriptors classified in H04L 69/22
Claims 8-14 are directed to a method for tracking user space packet descriptor classified in H04L 47/193
Claims 15-20 are directed to a method for propagating/validating sensitive network statistics classified in H04L 41/142

The inventions are distinct from each other because of the following reasons
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect as the method for validating user space packet descriptors is provided for user kernel level packets to be sanitized (see, for example, Fig. 12; pg. 44, ln. 15-30 of the instant application) whereas the method for tracking user space packet descriptors is provided for determining a valid connection state (see, for example, Fig. 17A; Fig. 17B; Fig. 18A; Fig. 18B; pg. 55, ln 19 to pg. 57, ln. 2). Furthermore, the inventions as claimed do not 
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j In the instant case, the inventions as claimed have a materially different function and effect as the method for validating user space packet descriptors is provided for user kernel level packets to be sanitized (see, for example, Fig. 12; pg. 44, ln. 15-30 of the instant application) whereas the method for propagating sensitive network statistics is provided for protecting network metrics (see, for example, pg. 58, ln. 17 to pg. 63, ln. 22).  Furthermore, the inventions as claimed do not encompass overlapping subject matter (invention I validates that the data structure conforms to a packet descriptor format, whereas invention III validates data within the packet [network statistics] based on the packet descriptor) and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect as the method for tracking user space packet descriptors is provided for determining a valid connection state (see, for example, Fig. 17A; Fig. 17B; Fig. 18A; Fig. 18B; pg. 55, ln 19 to pg. 57, ln. 2), whereas the method for propagating sensitive network statistics is provided for protecting network metrics (see, for example, pg. 58, ln. 17 to pg. 63, ln. 22).  Furthermore, the inventions as claimed do not encompass overlapping 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC H04L 69/22 along with a unique text search. Group II would not be searched as above and would instead require a search in at least H04L 47/193 along with a unique text search. Group III would not be searched as above and would instead require a search in at least H04L 41/142.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Jeffrey T. Helvey on 05/26/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493

/PETER C SHAW/Primary Examiner, Art Unit 2493